Citation Nr: 0022470
Decision Date: 08/24/00	Archive Date: 11/03/00

Citation Nr: 0022470	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-15 469	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In a July 1998 decision, the Board denied entitlement to 
service connection for a bilateral knee disorder.  The Board 
received a motion for reconsideration of the decision in 
August 1998.  In August 1999, the Deputy Vice Chairman of the 
Board, by direction of the Chairman, ordered reconsideration 
of the Board's decision by an expanded panel of Board 
members, as provided by 38 U.S.C.A. § 7103(b) (West 1991).  
In a November 1999 decision, the Board found the veteran's 
claims to be well-grounded and remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's right knee complaints during service were 
acute and transitory in nature, and his current right knee 
disorder is not related to his service or any incident 
therein.

3.  The veteran's left knee complaints during service were 
acute and transitory in nature, and his current left knee 
disorder is not related to his service or any incident 
therein.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1131, 1132, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (1999).

2.  A left knee disorder was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1131, 1132, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
right and left knee disorders.  He maintains that his current 
right and left knee disorders preexisted his service and were 
aggravated by his basic training exercises.

The appellant's claims are well grounded and are not 
inherently implausible.  The facts relevant to the issues on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his 
claims has been satisfied.  38 U.S.C.A. § 5107(a) (West 
1991).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3. 303(a) (1999).  A veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated in military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence. 38 C.F.R. § 3.306(b). 

Service medical records reflect that during the veteran's May 
1976 enlistment physical examination, he gave a history of a 
right knee injury four years prior to the examination.  At 
that time, there was no objective evidence of any right or 
left knee disability.  An undated radiographic report of the 
right knee was negative.  On the accompanying report of 
medical history the veteran related that he had been 
previously rejected for military service because of his 
knees.  On three successive days in October 1976, the veteran 
complained of pain in both knees and gave a history of having 
injured his left knee in a football game three years prior to 
his enlistment, and having fractured his right knee 4 years 
earlier.  Examination of the knees was essentially negative 
with an impression of bilateral patellofemoral crepitus.  The 
remaining service medical records are silent for complaints, 
findings or treatment for any knee disorder during service.

The veteran was afforded a VA medical examination in October 
1996.  In pertinent part, he complained of knee pain and 
related a history of having fractured his left knee at age 
12.  He averred that the marching and carrying heavy duffel 
bags during service caused his knees to give out.  The 
examiner noted that the claims file was available for review.  
Physical examination of the knees was performed, and a full 
range of motion of the knees was noted.  There was no 
instability, laxity, or localized tenderness observed.  The 
patellae were not ballottable, and knee reflexes were 2+.  
The pertinent diagnosis was: knee joint pains secondary to 
history of injury aggravated by service with current 
diagnosis of residual of left knee injury with no objective 
findings.  October 1996 X-ray studies found no obvious 
abnormalities.

A May 1997 VA general medical examination report indicated 
that the veteran complained of left knee joint pain.  There 
were no objective findings.  Accompanying X-ray studies of 
both knees revealed inferior patella osteophytes.  

Statements from the veteran's sister and a person who served 
with him, submitted in May 1998, were to the effect that the 
veteran injured his knees in service and has continued to 
have knee impairment since service.  

A January 1999 VA Report of Contact indicated that the 
veteran's treating physician, Dr. Trabado, in a telephone 
conversation with the veteran's representative, confirmed 
that he had not treated the veteran for any knee pain and had 
not recorded any symptoms attributable to knee pains.  

During a December 1999 VA orthopedic examination, veteran's 
related a history of a right knee injury prior to service and 
inservice knee complaints.  After examining the veteran and 
reviewing his claims folder, the examiner diagnosed bilateral 
knee arthralgia and bilateral lower extremity weakness of 
unknown etiology.  The examiner found no ligamentous or 
cartilaginous abnormalities to support any diagnoses and 
opined that it was not likely that the veteran's right knee 
disorder existed prior to his service.  The veteran's 
bilateral knee disorders were not linked in any way to his 
service by the examiner. 

The veteran has steadfastly maintained that he injured both 
knees prior to service and that the strain of marching and 
carrying heavy loads in service aggravated the knees.  In 
this regard, there appears to be only one documented 3-day 
period of knee complaints in October 1976, and no further 
documented complaints until 1996 - twenty years after the 
first complaints.  Temporary or intermittent flare-ups of 
symptoms during service are not sufficient to be considered 
aggravation absent worsening of the underlying disorder.  
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  The 
Board finds that the preponderance of the evidence is against 
the veteran's claims and that his inservice knee complaints 
were acute and transitory in nature, and resolved without 
residual disability.  The ongoing absence of complaints of or 
treatment for the knees for almost two decades after service 
clearly refutes any allegation of aggravation.  

In the alternative, it can be argued that although the 
veteran gave a history of preservice knee injuries, there 
were no right or left knee disabilities found at the time of 
his entrance into service, and that the knees were presumed 
to be physically sound.  The fact remains; however, that the 
veteran presented with complaints of knee pain for a 3-day 
period in October 1976, and no further treatment was 
recorded.  Furthermore, there is no medical evidence of 
ongoing right or left knee symptoms after his initial 
complaints in service or thereafter.  The first post-service 
medical evidence of any right or left knee disorder is in 
October 1996, almost twenty years after the episode recorded 
in service.  Where a condition noted during service is not 
shown to be chronic, or where a diagnosis of chronicity may 
be legitimately questioned, continuity of symptomatology 
after service discharge is required to support a claim of 
service connection.  38 C.F.R. § 3.303(b) (1993).  However, 
38 C.F.R. § 3.303(b) does not require continuity of 
treatment, only continuity of symptomatology.  Wilson v. 
Derwinski, 2 Vet.App. 16, 19 (1991).  In the present case, 
continuity of symptomatology has not been demonstrated.  

In reaching this conclusion, the Board finds the December 
1999 VA examination more probative than the earlier October 
1996 examination.  The Board first notes that it was a 
specialized orthopedic examination.  Second, it was based not 
only on the veteran's account of his history and subjective 
complaints, but also on a review of his claims file.  
Finally, the examiner offered an opinion as to the etiology 
of the veteran's current knee disorders with accompanying 
rationale.  Likewise, the Board finds that Dr. Trabado's 
statement that he never treated the veteran for knee 
complaints is credible and is based on his review of his 
medical records.  The veteran's statements are based solely 
on his own recollections.  

In reaching these conclusions, the Board acknowledges the 
veteran's written statements, his testimony at a May 1998 
personal hearing, and the May 1998 statements mentioned 
previously, all either indicating that he incurred his 
current knee disabilities inservice or that he aggravated 
preexisting knee disabilities in service.  However, the clear 
preponderance of the evidence is against a finding that the 
inservice knee complaints represented either an increase in 
severity of any preexisting bilateral knee disorder or the 
first manifestation of his current bilateral knee disorder.  
No knee complaints or findings were documented in subsequent 
service medical records, and there is otherwise no persuasive 
evidence to support the veteran's current contention that his 
current knee problems are related to the inservice 
complaints.  As noted earlier, the veteran's physician, Dr. 
Trabado, has reported that he did not treat the veteran for 
his knees, and the veteran's testimony in this regard is 
therefore of lessened probative value.  

In sum, the veteran's claims for service connection for right 
and left knee disorders are denied.


ORDER

The appeal is denied as to both issues.




			
	ALAN S. PEEVY	S. L. KENNEDY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 
- 6 -


- 1 -




Citation Nr: 9822637	
Decision Date: 07/27/98    Archive Date: 08/04/98

DOCKET NO.  97-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1977.

This case is currently before the Board of Veterans Appeals 
(BVA or Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which denied service connection for 
impairment of the knees.  The veteran filed a timely appeal 
to that adverse determination.

The January 1997 rating decision also denied the issues of 
entitlement to service connection for depression and ulcers.  
Those issues, as well as the issues of entitlement to service 
connection for circulatory problems of the hands and legs, 
dysthymia, bipolar disorder, anxiety, asthma, and low back 
pain (denied by the RO in a January 1998 rating decision) 
were withdrawn from appellate status by a statement from the 
veteran received in March 1998.  

Also, in a statement dated in May 1998, the veteran stated 
that he wished to withdraw the issue of entitlement to 
service connection for a detached retina (which the RO had 
denied in an April 1997 rating decision).


CONTENTIONS OF APPELLANT ON APPEAL

Basically, the veteran contends that the RO erred in denying 
his claim of entitlement to service connection for impairment 
of the knees.  He avers that he injured both knees prior to 
active service (the left knee in a football injury and the 
right knee in an automobile accident) and that the injuries 
were aggravated by marching during basic training.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for a bilateral knee disorder is well grounded.  


FINDINGS OF FACT

1.  A bilateral knee disorder is not shown to have clearly 
and unmistakably existed prior to active service.

2.  The veterans knees were found to be essentially normal 
during his May 1976 enlistment examination.

3.  The veteran complained of knee pain in October 1976, 
during active service.

4.  The veteran was diagnosed with patellofemoral crepitus 
during October 1976 in-service examination.

5.  Objective findings of knee pathology were not found on VA 
examination in October 1976.  

6.  VA clinical examination in May 1997 revealed no objective 
findings of knee dysfunction;  X-ray studies revealed 
bilateral inferior patellar osteophytes.

7.  There is no competent medical evidence that the veteran 
currently suffers from a bilateral knee disorder which was 
incurred or aggravated by active service.



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1997).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1997).  Moreover, when a veteran who has served 
for ninety days or more after December 31, 1946, manifests, 
to a degree of 10 percent or more within one year of 
separation from service, a chronic disorder, such as 
arthritis, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1997).  Finally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1997).  

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is plausible or 
probable is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (1997), affg 9 Vet. App. 
341 (1996) (adopting the definition of a well-grounded claim 
as set forth by the Court in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), affd, 78 F.3d 604 (Fed. Cir. 1996), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection generally requires medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
or link between the claimed in-service disease or injury and 
the disability.  See Epps, supra; Caluza, supra; Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 126 F.3d at 1469; 9 Vet. App. at 345; Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc).

The veterans service medical records reveal that on his May 
1976 enlistment examination, the examiner noted that the 
veteran was status post a right knee injury causing infection 
3 years previously, and that the veteran claimed spontaneous 
improvement.  The veteran also reported an injury to the 
right knee 4 years previously, with superficial discharge and 
swelling.  Examination of the right knee revealed that the 
veteran exhibited full range of motion, no instability, and 
no pain upon stress.  X-ray examination showed normal bony 
contour of the knee.  The examining physician listed OK 
under summary of defects and diagnoses.  On his report of 
medical history, the veteran stated that he was rejected for 
prior military service because of his knees.  The examiners 
summary note stated that the veteran was rejected 3 years 
previously secondary to a right knee injury, spontaneously 
cleared as per physical examination.  An October 1976 
clinical note revealed that the veteran complained of pain in 
both knees.  A second October 1976 clinical noted revealed 
continued complaints of pain in both knees.  A notation was 
made as to a history of right knee problems, and that the 
right knee had been in a cast.  The veteran complained of 
pain in the left knee and numbness in the left leg.  An 
October 1976 physical therapy clinical note shows that the 
veteran injured his left knee while playing football 3 years 
previously.  There was also a history of a fracture to the 
right leg in a motor vehicle accident 4 years previously.  No 
recent trauma was noted.  Impression was patellofemoral 
crepitus.

During VA examination in October 1996, the veteran reported 
that, prior to service, his left knee was injured while 
playing football.  He also reported that he fractured the 
left knee at age 12 during an automobile accident.  He 
claimed aggravation of the left knee due to marching and 
physical therapy in service, as well as the onset of right 
knee pain.  The veteran also reported that carrying a duffel 
bag and a heavy backpack caused his knees to give out on him.  
He reported that currently, the knees wanted to give out, and 
that he had intermittent swelling of the knee joints.  The 
veteran also reported current pain when bending over and 
following activity.  He stated that he took 600 mgs of 
ibuprofen daily, and that he sometimes stubbed his toes 
because of his weak knee.  Examination revealed the veteran 
to walk well and to be in no acute distress.  Lower 
extremities examination showed no restrictions on range of 
motion, instability, laxity, localized tenderness, or 
ballottable patella.  Knee reflexes were 2+, and lower 
extremity strength was 5/5.  X-ray examination of the knees 
did not reveal any obvious abnormalities.  Diagnosis was knee 
joint pains secondary to history of injury aggravated by 
service, with current diagnosis residuals of left knee injury 
with no objective findings.

During VA examination in May 1997, the veteran complained of 
joint pain in the left knee, especially upon walking or 
standing on the left leg.  Examination of the left knee 
showed good range of motion.  There was no pain, instability, 
or laxity of the rest of the joints of the left lower 
extremities, with good range of motion, no edema, and no 
varicosity.  X-ray examination of the knees was unremarkable 
except for bilateral inferior patellar osteophytes.

During his May 1998 Travel Board hearing before the 
undersigned Board Member, the veteran testified that when he 
was 12 years old, he was struck by a car and suffered a 
fractured knee, and that he did not suffer any additional 
knee injury until active service 12 or 13 years later.  He 
also testified that he injured the other knee while playing 
football during school.  He related that his knees were 
wobbly during basic training, particularly during 8 or 10 
mile hikes.  The veteran stated that he could not do pushups 
or march properly, and that he was later pulled from marching 
to work in the kitchen.  He also testified that after leaving 
active duty in 1977, he had to leave his job at the Social 
Security Administration (SSA) because his knees were 
rattling.  He reported that he was given a physical 
examination prior to starting his position with SSA, but that 
the examination found nothing wrong with his knees.  The 
veteran testified that he saw a Dr. Trabotto after 
leaving active service for his knees on three different 
occasions, but that the physician did not give him a 
diagnosis, but rather just prescribed medication.  The 
veteran also reported being seen at University of Chicago 
Hospital in 1979 or 1980 on one occasion for fluid that had 
built up in his right knee.  The veteran testified that he 
did not have an injury at that time.  He also testified that 
he was not currently working and was receiving Social 
Security disability for other disorders.  

The veteran submitted additional evidence during his May 1998 
Travel Board hearing, for which he waived consideration by 
the agency of original jurisdiction (AOJ) pursuant to 
38 C.F.R. § 20.1304(c) (1997).  The evidence consists of a 
lay statement dated in May 1998 from R.L.M. that he served 
with the veteran and observed him hurt his knee during basic 
training.  The veteran also submitted a lay statement from 
his sister dated in May 1998 that the veteran had knee 
problems following discharge from service which prevented him 
from maintaining a full-time job.  The veteran also submitted 
a form entitled Clearance of Employees for Separation or 
Transfer, dated in July 1979, which shows ill health as 
the reason for separation.

The diagnosis on the VA examination in October 1996 seems at 
first confusing and unclear.  However, in view of the 
clinical findings and the diagnostic conclusion of no 
objective findings, the Board concludes that no abnormality 
of either knee was shown on the examination despite the 
veterans complaints.  There were also normal findings 
reported on the medical examination in May 1997 except for 
the X-ray studies disclosing osteophytes.  However, there is 
no evidence of a nexus, or link, between the osteophytes and 
active.  In other words, no medical practitioner has said 
that the veteran has a current knee disability except for the 
osteophytes, and there is no medical opinion relating the 
osteophytes to any incident of service.  See Caluza, 7 Vet. 
App. at 506; Grottveit, 5 Vet. App. at 93.  While the Board 
has given careful consideration to the claims of the veteran 
that service connection is warranted for a bilateral knee 
disorder due to preexisting knee injuries which were 
aggravated by active service, he is not a medical expert and 
he is unable to express an opinion regarding the medical 
etiology of any current bilateral knee disorder.  See 
Espiritu, 2 Vet. App. at 494.  Again, the record does not 
contain any medical testimony or evidence that the veteran 
has a bilateral knee which is related to any incident or 
event in service.  

The Court has held that the veteran does not meet the burden 
of presenting a well-grounded claim where the determinative 
issues involve medical causation and the veteran presents 
only lay testimony from persons not competent to offer 
medical opinions.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit.  The Court has also held that a 
laypersons statement does not constitute the type of 
evidence that would allow a finding that a bilateral knee 
disorder preexisted service.  See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Because the veteran has failed to 
produce any competent medical evidence of a nexus between the 
current diagnosis of knee joint pains secondary to history of 
injury aggravated by service, with current diagnosis 
residuals of left knee injury with no objective findings, and 
the recent X-ray finding of bilateral inferior patellar 
osteophytes, his claim of entitlement to service connection 
for a bilateral knee disorder must be denied as not well 
grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim of entitlement to service 
connection for impairment of the knees on the merits (on the 
basis that there was no evidence of record which showed 
aggravation of a preexisting knee disability), while the 
Board has concluded that the claim is not well grounded.  
However, the Court of Veterans Appeals has held that when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and ...VA 
has no duty to assist the appellant in developing his claim, 
or, for that matter, to adjudicate the claim.  Franzen v. 
Brown, 9 Vet. App. 235, 238 (1996), citing Shogren v. Brown, 
7 Vet. App. 14, 16 (1994).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
plausible.  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for the claimed benefit.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997) (per curiam); Robinette, 8 Vet. App. at 
77-78.




ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a bilateral knee 
disorder is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -


